KEVIN J. REDDINGTON * ATTORNEY AT LAW « 1342 BELMONT STREET - BROCKTON, MASSACHUSETTS 02301 (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 13 Filed 06/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JOSEPH FOLEY and MELISSA FOLEY
Individually and as Personal Representatives of
The Estate of JOSEPH PARKER FOLEY,

Plaintiffs CA, NO, 1:21-CV-10615-ADB

JOHN BLAKE and DUXBURY PUBLIC
SCHOOLS,

)
)
)
)
)
VS. )
)
)
)
Defendants )

)

 

PLAINTIFF IN COUNTERCLAIM, JOHN BLAKE’S, DISMISSAL OF
COUNTERCLAIM

Now comes the defendant, John Blake, in the above numbered cause and as plaintiff in
counterclaim pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure does dismiss the

counterclaim filed against the plaintiffs prior to a responsive pleading or filing or a motion for

summary judgment.

By his attorney

/s/ Kevin J. Reddington

 

Kevin J. Reddington, Esq.
1342 Belmont Street, Suite 203
Brockton, MA 02301

(508) 583-4280

BBO #414160

 

 

 
KEVIN J. REDDINGTON * ATTORNEY AT LAW + 1342 BELMONT STREET « BROCKTON, MASSACHUSETTS 02301 - (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 13 Filed 06/17/21 Page 2 of 2

CERTIFICATE OF SERVICE
1, Kevin J. Reddington, Esq., Attorney for the Defendant, John Blake, hereby certify that the following documents filed through
the ECF system will be sent electronically to the registered participants as identified on the Notice of Electronic Filing (NEF) and
paper copies wiil be sent to those indicated as non registered participants on June £7, 2021,

PLAINTIFF IN COUNTERCLAIM, JOHN BLAKE’S, DISMISSAL OF COUNTERCLAIM

fsiKevin J. Reddington, Esq.

 

 

 
